Title: To Thomas Jefferson from Joseph Yznardi, Sr., 8 June 1801
From: Yznardi, Joseph
To: Jefferson, Thomas


               
                  Sir.
                  Philadelphia 8 June 1801—
               
               The purchassers of the $300.000. dolars bills sold by me and payable in Vera Cruz, having hitherto been disapointed in their application for a vessel of war, in as much as there was none in port to perform the Service of brining that Sum to this Country; and having myself entered into engagements upon the strength of recovering at stated periods from said purchassers the necessary funds to answer such engagements—I am under the necessity of addressing Your Excellency to represent this my situation in hopes that the Approaching arrival of Cap. Mullowny of the Ganges or any other may Afford an Opportunity of acquiescing to the request of the persons concerned.—
               I have the honor of enclosing to Your Excellency an order issued by His Catholick Magesty, allowing the Citizens of the United States of America to Trade for their Account under certain restrictions to Vera Cruz with a view to impresse Your Excellency that the intention of the Spanish Government is to vest bonafide the property and the profits arising Solely in the American Citizen—Should the principle of neutral property be admited, I humbly Suggest to Your Excellency the propriety of directing the American Minister in London to lay before His Britanick Magesty the legality of such commercial intercourse so that the American Citizen may not be molested in the persuit of a trade; which has for its Object the recovery of valuable Cargoes that Such Citizens may have Sold in Spain or any other port in Europe on condition of having a right to invest the proceeds in Colonial produce in Vera Cruz or any other port of Spanish Colonies—
               I remain with due respect Sir Your Ob. hble Serv
               
                  
                     Josef Yznardy
                  
               
            